Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 1 of 7




                     Exhibit B
Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 2 of 7




                     In The Matter Of:
          Securities and Exchange Commission v.
             Lek Securities Corporation, et al.




                       Nathan Fayyer
                      February 15, 2018




        Behmke Reporting and Video Services, Inc.
              160 Spear Street, Suite 300
            San Francisco, California 94105
                   (415) 597-5600




                        Original File 32950Fayyer.txt
                 Min-U-Script® with Word Index
                Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 3 of 7
Securities and Exchange Commission v.                                                                                      Nathan Fayyer
Lek Securities Corporation, et al.                                                                                      February 15, 2018
                                                          Page 153                                                              Page 155

 1   groups that were using these strategies that                     1       A Yes, ma'am, I see that.
 2   are -- or execution tactics that are referred to                 2       Q And why were you one of the very few
 3   by you, by the SEC or other -- I guess other                     3   places that still allowed layering?
 4   people as -- as layering.                                        4           MR. DOLLAR: Object to form.
 5      Q So your testimony is that you thought of                    5           THE WITNESS: Because as far as I was
 6   layering as simply trading on both sides of the                  6   aware, a lot of people, they spoke about each
 7   market?                                                          7   other in the business, different trading groups
 8      A That's correct, ma'am. I don't -- I'm                       8   and group leaders, I know that different brokers
 9   not a trader. I don't have substantial knowledge                 9   didn't -- they didn't want to deal with, I would
10   of strategies or anything like that. I -- I                     10   say, the headache or I guess the nuisance of
11   run -- I ran operations for Avalon. So I -- I'm                 11   answering any inquiries from the regulators.
12   an operations person.                                           12           And as far as us having an account with
13      Q Well, you actually ran Avalon, correct?                    13   Lek, that -- that wasn't the case. Because
14      A That's correct.                                            14   speaking with Sam, Sam Lek, for example, while you
15      Q And Avalon is a trading firm.                              15   know he knew that the regulators were looking at
16      A That's correct.                                            16   certain strategies, not only this -- what you guys
17      Q And you recruited traders to trade                         17   call layering, he didn't agree with that. He
18   through Avalon.                                                 18   didn't, you know, believe that there is anything
19      A All kinds of traders, that is correct.                     19   amiss here. And nobody told me otherwise, as far
20      Q And to trade in the U.S. securities                        20   as I know. So we were able to pretty much house,
21   markets through Avalon, correct?                                21   I would say, traders who used different trading
22      A That is correct, yes, ma'am.                               22   strategies and execution tactics.
23      Q And to trade through Avalon's account at                   23   BY MS. CHOE:
24   a U.S. broker/dealer, correct?                                  24       Q So you --
25      A That is correct. However, I was, you                       25           MR. DOLLAR: Objection to the



                                                          Page 154                                                              Page 156

 1   know, not the only person that recruited traders.                1   responsiveness of the answer after "that wasn't
 2       Q Who else recruited traders?                                2   the case."
 3       A Well, I mostly spoke to group leaders,                     3   BY MS. CHOE:
 4   so people that wanted to come on board, they had                 4       Q So you -- you knew that there was
 5   their own groups. Excuse me. They -- I rarely                    5   regulator concern about the behavior known as
 6   spoke to any individual traders unless, for                      6   layering?
 7   example, I've seen them and they would come in to                7       A Some -- some, yes.
 8   the Kiev office. So I would usually just deal                    8       Q And you knew that other trading firms
 9   with somebody that would be interested, telling me               9   did not allow layering.
10   that he has a group or she telling me that they                 10       A No, I didn't know that for a fact. I
11   have a group of traders, and that they want to                  11   knew that they weren't too -- that they weren't
12   trade through Avalon.                                           12   looking too kindly at that as far as housing
13       Q And do you see in the next paragraph at                   13   traders who used certain strategies, but I do know
14   the very end after you say you can help with                    14   that there were definitely other brokers and firms
15   setting up accounts for layering, you also say:                 15   out there that -- that allow different strategies
16   "I am one of the very few places that still allow               16   of the sort to be going on.
17   layering."                                                      17       Q Other brokers besides Lek --
18            Do you see that?                                       18       A That's correct.
19            MR. WINES: Objection. Hold on.                         19       Q -- did not allow layering?
20   Where -- where does it say that? I'm sorry.                     20       A I'm sorry?
21            MS. CHOE: At the end of the fourth                     21       Q Did not allow layering.
22   paragraph: "I am one of the very few places that                22           MR. DOLLAR: Objection.
23   still allow layering."                                          23           THE WITNESS: No, no, no. I'm saying --
24   BY MS. CHOE:                                                    24   I'm saying that I knew from word of -- word of
25       Q Do you see that?                                          25   mouth from speaking to other groups and just



Min-U-Script®                          BEHMKE REPORTING AND VIDEO SERVICES, INC.                                      (39) Pages 153 - 156
                                                     (415) 597-5600
               Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 4 of 7
Securities and Exchange Commission v.                                                                                     Nathan Fayyer
Lek Securities Corporation, et al.                                                                                     February 15, 2018
                                                         Page 181                                                              Page 183

 1           MR. WINES: Objection.                                   1           MR. WINES: Why don't you give him a
 2           THE WITNESS: Again, this is just me                     2   chance to read it before he starts answering
 3   speculating. I'm kind of just, you know, talking                3   questions about it. I'm sorry. I know you're in
 4   to him. I know that some firms did allow this.                  4   a -- in a rhythm, but I just want to make sure
 5   Some firms didn't allow this because there was a                5   that he gets the chance.
 6   lot of inquiries that would come in. But from                   6           THE WITNESS: (Peruses document.) Okay,
 7   what I know, it's -- you know, it's not cut and                 7   I've read the document.
 8   dry whether you can do something or you can't.                  8   BY MS. CHOE:
 9           Legal expenses, because a lot of times                  9       Q Did you read the second page or third
10   when an inquiry was received by Lek -- by Lek                  10   page?
11   Securities, a lot of the legal expenses, they                  11       A Oh, I'm sorry, no.
12   would pass on to Avalon for these inquiries for                12       Q As an attachment.
13   handling these inquiries since, you know, they                 13       A No.
14   were the broker for the account.                               14           MR. WINES: Thank you, Olivia.
15   BY MS. CHOE:                                                   15           THE WITNESS: (Peruses document.) Okay.
16       Q So these were legal expenses associated                  16   BY MS. CHOE:
17   with regulator inquiries?                                      17       Q Do you recall receiving this e-mail and
18           MR. DOLLAR: Objection.                                 18   memo?
19           THE WITNESS: Could have been those were                19       A No, I don't.
20   you know, one type of legal expenses. You know,                20       Q Do you recall Lek informing you that it
21   I'm sure there were other things.                              21   was instituting this Q6 layering detection?
22   BY MS. CHOE:                                                   22       A Yes, ma'am.
23       Q So you understood that regulators were                   23       Q Do you think you read this e-mail when
24   concerned about this activity called "layering"?               24   you received it?
25           MR. DOLLAR: Objection.                                 25       A This one, no. But I've spoken to



                                                         Page 182                                                              Page 184

 1          MR. WINES: Objection.                                    1   Nicolas Louis, who explained to me verbally a lot
 2          THE WITNESS: I understood that it was                    2   of things that were in this attachment.
 3   being looked at. But I -- I had numerous                        3       Q So you spoke with Mr. Louis, who is a
 4   conversations with Sam Lek, and Sam said just                   4   Lek officer --
 5   because there's inquiries, you know, into certain               5       A Yes.
 6   things, it doesn't make it -- doesn't make                      6       Q -- about the substance that's in the
 7   something bad. So there were inquiries into other               7   memo?
 8   strategies or things as well on a daily basis                   8       A Yes.
 9   pretty much.                                                    9       Q Is that fair to say?
10          MR. DOLLAR: Objection. Nonresponsive.                   10           MR. DOLLAR: Objection.
11          (SEC Exhibit No. 182 was marked                         11           THE WITNESS: It wasn't, you know,
12          for identification.)                                    12   specifically, let's say, this day or, I guess, at
13   BY MS. CHOE:                                                   13   the time of this e-mail. It was one of the times
14       Q I'm going to show you what's been marked                 14   I visited Lek or could have spoken to him on the
15   as Exhibit 182. Do you recognize this document?                15   phone actually, and he told me about what's going
16       A No, ma'am. I'm not even sure, was it                     16   on.
17   written --                                                     17   BY MS. CHOE:
18       Q Do you see that you're one of the                        18       Q And the first paragraph refers to --
19   recipients at the NoosF1 e-mail address?                       19           MR. WINES: I guess, can we get on the
20       A I do.                                                    20   record "yes" or "no," did -- contemporaneously do
21       Q And do you see that it concerns Avalon                   21   you recall seeing this memo?
22   traders in the Q6 layering --                                  22           THE WITNESS: I don't recall seeing this
23          MR. WINES: Have you -- have you                         23   memo. I just don't remember seeing this memo,
24   finished reading this?                                         24   period. So the only thing I remember is
25          THE WITNESS: Not -- not yet.                            25   discussing what I've just read with Mr. Louis.



Min-U-Script®                        BEHMKE REPORTING AND VIDEO SERVICES, INC.                                       (46) Pages 181 - 184
                                                   (415) 597-5600
               Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 5 of 7
Securities and Exchange Commission v.                                                                                      Nathan Fayyer
Lek Securities Corporation, et al.                                                                                      February 15, 2018
                                                         Page 301                                                               Page 303

 1   BY MS. CHOE:                                                    1           MR. WINES: Objection.
 2       Q And at the time that the strategy came                    2           MR. DOLLAR: Objection.
 3   to Avalon, you understood that it involved both                 3   BY MS. CHOE:
 4   equities and options, right?                                    4      Q Is that right?
 5       A Not at the beginning, absolutely not.                     5      A No, I wouldn't say that right -- that's
 6   Again, I have no idea of how these things were                  6   right, specifically because once Dmitri started
 7   going to work, you know, at all. But...                         7   going into the strategy, he lost me completely,
 8       Q Well, can you turn to Exhibit 143.                        8   because I don't -- I don't even know a lot of
 9   That's the first testimony, the bound one. At                   9   terms. He started using words: Puts, naked puts,
10   page 288.                                                      10   calls. I mean, I don't -- I don't even know if I
11       A Okay. 288?                                               11   can be quoted on that. I'm just kind of reciting
12       Q Yes. And do you see starting at the                      12   some things that I remember.
13   line of end of line 3, it says --                              13           And I told him, I have no idea about
14          MR. WINES: Olivia, let me have him read                 14   this. I definitely need to speak to either Sam or
15   the question and then the entire answer.                       15   Serge, people who are versed in this, and I need
16          The question is on 287, and then read                   16   to get some sort of clarity what we can do, you
17   the question and the entire answer, and then I                 17   know, what's going to happen, and how this is
18   assume Olivia will have some questions for you.                18   going to work.
19          THE WITNESS: (Peruses document.) Okay,                  19      Q Did you speak to Serge about the
20   I read all the way up to the top of page 289.                  20   strategy?
21   BY MS. CHOE:                                                   21           MR. DOLLAR: Objection.
22       Q And do you see at the top of 283 at                      22           THE WITNESS: I did not speak to Serge
23   line 3 where you said: "He told me this from the               23   about the strategy as far as in detail. I told
24   very beginning, that they were going to trade                  24   him there was interest from one of the guys, that
25   options and they're going to trade stock at the                25   they have a group in Russia. I don't recall -- I



                                                         Page 302                                                               Page 304

 1   same time."                                                     1   think they had a couple of offices in Moscow and
 2       A Yes, I see that.                                          2   St. Petersburg, and that they were interested in
 3       Q So did you know at the time that the                      3   doing options, trading options. And that they
 4   strategy came to you that it involved trading                   4   needed to trade equities at the same time.
 5   stock and options at the same time?                             5           Pretty much what I got from Dmitri, I
 6          MR. DOLLAR: Objection.                                   6   kind of went to Serge, and I said, We kind of need
 7          THE WITNESS: Eventually, yes. I think                    7   to get some more information. And if I recall
 8   we got cut off a little bit. So, first, when                    8   correctly, either I went to talk to Sam or we
 9   Dmitri wanted to come on board, he just told me                 9   either -- or maybe I was in the office, we talked
10   about a strategy that they wanted to use. They                 10   to Sam to kind of fill him in on the -- what's
11   had their own strategy that they, I guess, made                11   going on. Because Sam, from what I knew, was an
12   up. It was their secret. It was their component.               12   options trader from '70s or '80s, or something
13          And afterwards, after I started asking                  13   like that. So --
14   him, you know, What's going on? What are you                   14   BY MS. CHOE:
15   going to need as far as technology? What are you               15       Q Did Mr. -- oh, I'm sorry.
16   going to trade? He told me that he needs two                   16           Did Mr. Pustelnik understand the
17   components, he needs options and stocks in order               17   strategy, to your knowledge?
18   to trade the strategy at the same time. And he                 18           MR. DOLLAR: Objection.
19   asked me if -- if Lek had the ability to do                    19           THE WITNESS: I -- I can't speak for
20   options.                                                       20   Mr. Pustelnik, but I know Serge knows what options
21   BY MS. CHOE:                                                   21   are. He's -- he knows trading, so he can
22       Q And you understood that the traders                      22   definitely -- you know, I don't think that it's
23   expected to lose money on one side and make money              23   something that he can't grasp or understand.
24   on the other. By "side," I mean lose money on the              24   BY MS. CHOE:
25   equities and make money on the options.                        25       Q So if you testified that one of the



Min-U-Script®                       BEHMKE REPORTING AND VIDEO SERVICES, INC.                                         (76) Pages 301 - 304
                                                  (415) 597-5600
               Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 6 of 7
Securities and Exchange Commission v.                                                                                      Nathan Fayyer
Lek Securities Corporation, et al.                                                                                      February 15, 2018
                                                          Page 313                                                              Page 315

 1   they need to be able to send orders very quickly.                1   of the 038 traders about strategy?
 2   But as far as the detail of why, I don't really                  2           MR. WINES: Did you finish your answer?
 3   understand because it's, you know, a lot of                      3           THE WITNESS: Yeah, I guess. I just
 4   technology that concerns it.                                     4   wanted to say that I spoke to Sam.
 5   BY MS. CHOE:                                                     5           MR. WINES: Just be careful, Olivia. I
 6       Q Did you understand that the strategy                       6   interrupt people all the time. I just interrupted
 7   involved using equities trades to cause price                    7   him right now. But I thought he was still going.
 8   movements?                                                       8           THE WITNESS: No, that's fine.
 9           MR. DOLLAR: Objection.                                   9   BY MS. CHOE:
10           THE WITNESS: No, I -- I can't say I'm                   10       Q Do you want me to repeat the question?
11   that in-depth knowledged or versed in how it                    11       A Yeah, please.
12   worked. I mean, yes, I understand that it needs                 12       Q Did -- actually, now I don't remember my
13   two components. You need to do something -- trade               13   question.
14   a stock and trade an option either at the same                  14           MR. WINES: Sorry, Olivia. You want to
15   time or very close together.                                    15   look at the --
16   BY MS. CHOE:                                                    16   BY MS. CHOE:
17       Q So you understood --                                      17       Q Did you communicate with any of the 038
18       A That's -- that's what I've seen.                          18   traders about the strategy after learning that
19       Q Sorry. You understood that the stocks                     19   there were regulatory inquiries?
20   and options needed to be traded close in time to                20           MR. DOLLAR: Objection.
21   one another.                                                    21           THE WITNESS: Not that I recall. Not
22       A From what Dimitri --                                      22   that I recall. And again, I didn't -- I don't
23           MR. DOLLAR: Objection.                                  23   remember at all finding out about inquiries from
24           THE WITNESS: From what Dimitri has told                 24   the regulators. The only thing I remember is Sam
25   me and from what I have seen later or looking at                25   said that people that were accepting these



                                                          Page 314                                                              Page 316

 1   their positions, yes.                                            1   orders -- market makers, I guess, if you call
 2   BY MS. CHOE:                                                     2   them -- they were -- they didn't like what was
 3       Q And were you aware that regulators                         3   going on, so they were kind of complaining, maybe
 4   started making inquiries about the option strategy               4   to him directly or to the Exchange. I don't know.
 5   soon after it started trading through Avalon?                    5   I mean, all of that flew -- flowed through Lek
 6       A No --                                                      6   Securities, and I only got some answers when I
 7           MR. DOLLAR: Objection.                                   7   spoke to Sam just during regular conversation.
 8           THE WITNESS: -- I wasn't aware of that.                  8   BY MS. CHOE:
 9   I was, however, aware that certain market makers,                9      Q But you didn't try to speak to your own
10   from what I understood, people that were accepting              10   traders about the -- the questions raised by
11   these orders started, I don't know, I guess crying              11   regulators?
12   to Sam or to whomever that there was something                  12          MR. DOLLAR: Objection.
13   they didn't like, and in one of my meetings in                  13          MR. WINES: Objection. He just said --
14   talking with Sam, he told me about this. But I                  14   now repeat twice -- that he didn't have any
15   don't recall anything, you know, at first with the              15   information about any concern by regulators. All
16   regulators. Not that I recall.                                  16   right. So you can't take that answer and then ask
17   BY MS. CHOE:                                                    17   him the same question and build in something that
18       Q I'm going to show you -- after you                        18   you -- he just said didn't happen. Okay.
19   learned that there were inquiries, did you do                   19          MS. CHOE: No, he said --
20   anything to look into the trading further?                      20          MR. WINES: He said he --
21       A No, the only thing I did was I spoke                      21          MS. CHOE: -- he learned from Mr. Lek.
22   to -- to Mr. Lek. One of my visits we spoke just                22          MR. WINES: No -- yeah, he said he heard
23   briefly, and he actually said it was a very good                23   from Mr. Lek, and you can read it back, but he
24   strategy. It was pretty smart.                                  24   said he heard from Mr. Lek that the market makers,
25       Q Did you -- did you communicate with any                   25   the counterparties were complaining. Not that he



Min-U-Script®                         BEHMKE REPORTING AND VIDEO SERVICES, INC.                                       (79) Pages 313 - 316
                                                    (415) 597-5600
               Case 1:17-cv-01789-DLC Document 443-2 Filed 09/27/19 Page 7 of 7
Securities and Exchange Commission v.                                                                                  Nathan Fayyer
Lek Securities Corporation, et al.                                                                                  February 15, 2018
                                                        Page 373                                                             Page 375

 1      Q Okay. And did Mr. Louie -- Mr. Louis                      1      A No. Sam and I, you know, never spoke
 2   draft any portion of Exhibit 216?                              2   about, you know, allowing any manipulative
 3      A No, not at all.                                           3   trading.
 4      Q You can put that one aside, Mr. Fayyer.                   4      Q In fact, Sam told you that the Q6
 5          I want you to pick up -- should be in                   5   controls would in fact catch manipulative trading
 6   front of you, exhibit -- SEC Exhibit 258. 258.                 6   that the regulators had expressed a concern about,
 7      A Yes, I see that.                                          7   correct?
 8      Q Okay. And again, I just want to make                      8      A Not in those exact words, but he said
 9   sure we have a clear record, Mr. Fayyer.                       9   they should have -- that the entire Q6 system was,
10          I'll wait for your counsel to grab it.                 10   I believe, designed by Nicolas specifically to --
11          MR. DOLLAR: It's this letter, guys.                    11   to help alleviate any -- any inquiries or any
12          MR. WINES: Oh, okay. If you guys                       12   concerns that the regulators may have had. So he
13   can --                                                        13   wanted controls in place.
14          MR. DOLLAR: You know what I'm talking                  14      Q Okay. And those controls in place would
15   about?                                                        15   prevent trades from going through. Correct,
16          MR. WINES: I do. Go ahead.                             16   Mr. Fayyer?
17   BY MR. DOLLAR:                                                17      A Somewhat, yes.
18      Q All right. So, Mr. Fayyer, I want to                     18      Q And you knew that because some of your
19   make sure you've got the letter in front of you,              19   traders complained to you about trades being
20   Exhibit 258, correct?                                         20   stopped before they were executed, correct?
21      A Yes.                                                     21      A That is correct, yes.
22      Q Okay. Did Sam Lek help you write any                     22      Q And in fact, you got numerous complaints
23   portion of this letter?                                       23   about this, correct?
24      A Not that I recall.                                       24      A That is correct, yes.
25      Q Okay. Do you have a specific                             25      Q Okay. Ballpark, do you know how many



                                                        Page 374                                                             Page 376

 1   recollection that he helped write a portion of                 1   complaints were -- or, excuse me, trades that were
 2   this letter?                                                   2   stopped by Q6 at Avalon?
 3      A No, not that I recall.                                    3      A Not that I know of. But it's happened
 4      Q Do you have a general recollection that                   4   quite often that there were complaints. Some
 5   he helped you write a portion of this letter?                  5   trades weren't going through. Some trades weren't
 6      A Not that I recall.                                        6   being executed. So I guess while they were
 7      Q Okay. Did Nicolas Louis write any                         7   tweaking the system, you know, it was doing -- you
 8   portion of this letter?                                        8   know, it was working somewhat, and, I guess,
 9      A Not that I recall.                                        9   according to parameters that Nicolas or whomever
10      Q Did Sam Lek ever communicate to you that                 10   designed.
11   Avalon's traders could engage in manipulative                 11      Q Do you know how many of Avalon's
12   trading?                                                      12   traders' trades were blocked by Q6 layering
13      A Not that I recall.                                       13   controls?
14      Q Did Sam Lek ever communicate to you that                 14      A I -- I don't know. I'm sure that's
15   he would allow Avalon's traders to engage in                  15   something that Lek has.
16   manipulative trading?                                         16      Q Did Sam Lek ever tell you how Avalon's
17      A No, I don't think we used any of those                   17   traders could circumvent the Q6 layering controls?
18   words or spoke about any of this.                             18      A No. I don't think so. Not that I
19      Q Did he give you any hint that he might                   19   recall anything like this.
20   allow manipulative trading at some point?                     20           MR. DOLLAR: We're going to pass the
21      A Not that I recall. Not that I know of.                   21   witness.
22      Q Did he use any words that you would                      22           FURTHER EXAMINATION BY COUNSEL FOR
23   taken to mean that it would have been okay to                 23           THE PLAINTIFF
24   engage in manipulative trading using the Avalon               24   BY MS. CHOE:
25   account?                                                      25      Q Did Sam Lek ever convey to you that he



Min-U-Script®                        BEHMKE REPORTING AND VIDEO SERVICES, INC.                                    (94) Pages 373 - 376
                                                   (415) 597-5600
